FILE!

 

MAY 1: 2019
IN THE UNITED STATES DISTRICT COURT — ga ug pcrnct cour
FOR THE DISTRICT OF MONTANA District Of Montane
MISSOULA DIVISION ssoue
WAYNE DALE KELLBERG,
CV 19-50-—M-—DLC-JCL

Plaintiff,
vs. ORDER
RICKY SHELBOURNE,

Defendant.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendation on March 27, 2019, recommending that the Court deny Plaintiff
Wayne Dale Kellberg’s motion for leave to proceed in forma pauperis. (Doc. 3.)
Kellberg failed to timely object to the Findings and Recommendation, and so
waived the right to de novo review of the record. 28 U.S.C. § 636(b)(1). This
Court reviews for clear error those findings and recommendations to which no
party objects. See Thomas v. Arn, 474 U.S. 140, 149-53 (1985). Clear error
exists if the Court is left with a “definite and firm conviction that a mistake has
been made.” Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)
(citation omitted).

Having reviewed the Findings and Recommendation (Doc. 3), the Court

-]-
finds no clear error in Judge Lynch’s recommendation that Kellberg’s application
be denied. As discussed in the Findings and Recommendation, Kellberg’s
complaint is frivolous, fails to state a claim upon which relief may be granted, and
is barred by res judicata.

Accordingly, IT IS ORDERED that:

(1) Judge Lynch’s Findings and Recommendation (Doc. 3) is ADOPTED IN
FULL;

(2) Kellberg’s motion for leave to proceed in forma pauperis is DENIED.

ty
DATED this 15 day of May, 2019.

Va. Ulonliay
Dana L. Christensen, Chief Judge
United States District Court

 
